Citation Nr: 0524438	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  96-26 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for psychiatric disorders including post-traumatic 
stress disorder (PTSD), depression, and schizoaffective 
disorder each due to sexual assault.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for arthritis of the hips and knees.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for cystic and fibroid tumors, including salpingo-
oophorectomy.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1967 to September 
1968.

This appeal is from rating decisions of the Department of 
Veterans Affairs St. Petersburg, Florida, Regional Office 
(RO).  The veteran has relocated and the Atlanta, Georgia, RO 
is currently the agency of original jurisdiction (AOJ) for 
the veteran's dealings with VA.

The Board of Veterans' Appeals (Board) remanded the case in 
December 2003.  It is again before the Board.

A May 2000 statement by the veteran appears to raise the 
matter of reopening a claim for service connection for a left 
hand injury.  The matter is referred for appropriate action.


FINDINGS OF FACT

1.  VA last denied service connection for a psychiatric 
disorder identified as depression in September 1992, for a 
psychiatric disorder or disorders identified as a nervous 
condition in June 1992, and for PTSD in March 1992, none of 
which did the veteran appeal within one year following the 
date of the notice of denial.

2.  The Board of Veterans' Appeals denied service connection 
for arthritis in May1988.

3.  VA last denied service connection for cystic and fibroid 
tumors resulting in salpingo-oophorectomy in May 1992, and 
the veteran did not appeal within one year following the date 
of the notice of the denial.

4.  Evidence presented or secured since the date of each 
claim the veteran seeks to reopen became final is either 
duplicative, redundant, or cumulative, or bears neither 
directly nor substantially, or is not so significant as to 
require consideration to fairly decide the claim to which the 
evidence pertains.

5.  The veteran's only service-connected disability is 
pyloric spasm with deformed duodenal bulb rated 10 percent 
disabling.

6.  The veteran's service-connected disability is not the 
reason for her unemployability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented or 
secured to reopen a claim for service connection for 
psychiatric disorders including post-traumatic stress 
disorder (PTSD), depression, and schizoaffective disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for arthritis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for cystic and fibroid tumors, including salpingo-
oophorectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

4.  The evidence in support of the claim for TDIU does not 
meet the regulatory criteria for submission of the claim to 
the Director, VA Compensation and Pension Service for 
extraschedular consideration.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether to Reopen Previously Denied Claims

When the RO denied the appellant's claims for service 
connection for psychiatric disorders, variously claimed and 
diagnosed, for arthritis, and for cystic and fibroid tumors, 
including salpingo-oophorectomy, and the appellant did not 
appeal any of these within one year of the date of the letter 
notifying her of each denial, those decisions became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.160(d) 
(2002); see also Suttman v. Brown, 5 Vet. App. 127, 135 
(1993) (section 7105(c) finality also subject to section 5108 
exception).

VA has denied each of these claims repeatedly.  The most 
recent denials prior to those from which the veteran now 
appeals comprise a March 1992 letter advising the appellant 
of prior denials of service connection for PTSD and of 
service connection for fibroids due to Agent Orange exposure, 
a May 1992 notice of a May 1992 rating decision denying 
service connection for salpingo-oophorectomy, a June 1992 
letter denying service connection for psychiatric disorders, 
and a September 1992 denial of service connection for 
depression due to electroshock therapy, of which an October 
1992 letter notified the veteran.  Each of these notices to 
the veteran advised her of prior denials of each of these 
claims in their various permutations.  Each advised her to 
submit new and material evidence, defined in various 
correspondences throughout the record.  Each provided notice 
of her right to appeal the decision and instructions how to 
proceed, whether the letter was a notice without associated 
adjudication, as in March and June 1992, or a notice of an 
instant adjudication, as in May and October 1992.

To reopen any of these claims, new and material evidence must 
be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
[This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  For the purpose of determining whether evidence 
is new and material, its credibility is generally, but not 
irributtably, presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since the prior denial to "contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

A.  Psychiatric Disorders

The Board of Veterans' Appeals denied service connection for 
psychiatric disorders in March 1974.  The RO denied service 
connection for psychiatric disorders in June 1982.  In August 
1983, the RO denied service connection for PTSD specifically, 
finding there was no evidence of the reported stressor, rape, 
and the Board affirmed the PTSD denial in August 1984.  In 
letters of March and June 1992, as noted above, the RO 
informed the veteran that she must submit new and material 
evidence to reopen her psychiatric claims.  Whereas those 
letters included notice of appellate rights and procedures, 
they were adjudicative in nature, appealable, and were the 
adjudications since which there must be new and material 
evidence to reopen the claim for service connection for 
psychiatric disorder, however diagnosed.

The crux of the veteran's claim since her statement of August 
16, 1983, has been that she was sexually assaulted and raped 
in service by groups of soldiers on multiple occasions, 
apparently motivated by her having been a Catholic nun.  She 
reported initially and has maintained since that she never 
reported the rapes, thus there is no record of the events.

Since the August 1984 Board decision on PTSD and the March 
and June 1992 VA letters, she has repeated the allegation of 
rape in numerous writings since the most recent final denial 
of her claims.  The number of rapes, the circumstances, and 
the motivations she has reported has varied.  Her statement 
of December 1997 alleged by name a man who raped and 
impregnated her.  She has reported numerous times that her 
first pregnancy resulted from rape, which contributed to her 
trauma.  She has also reported repeatedly that her second 
pregnancy was by the father of her first child.  In a 
statement of May 12, 1998, she recounted three instances of 
1968 gang rapes by groups of soldiers allegedly motivated by 
the assassination of Reverend Martin Luther King Jr.; by race 
riots in major U.S. cities, and by rage at her platonic 
friendship with one or more white male soldiers.  In VA 
vocational rehabilitation counselling of April 1969, which 
became associated with the claims file after the August 1984 
Board decision, she told the VA psychologist that she 
suffered lesbian sexual harassment in her barracks and when 
the Army denied her request for reassignment, she 
intentionally became pregnant to get out of the service.

The veteran's reports of rape are cumulative.  The reported 
variations in the number of assaults and assumed motivations 
of the rapists are an accumulation of testimony the essence 
of which was of record before the Board decision of August 
1984 and repeatedly restated prior to March and June 1992.  
None provide independent corroboration that warrants 
reopening the claim, given her initial declaration that she 
reported none of these events, and her June 8, 1998, 
statement reiterating that she never reported these events.

The veteran submitted a lay statement in March 1997 from a 
prior pastor of her church.  It presents a very sad account 
of the veteran's mental status and behavior, but it is 
uninformative of any matter to be decided in his claim.  She 
also submitted lay statements of June 1997 from a 30-year 
acquaintance and from her mother.  Neither corroborates a 
rape in service.  Both report emotional changes, especially 
depression, subsequent to service and to her loss of specific 
employment after service.  These statements are new, but they 
do not bear directly or substantially on the question whether 
the veteran incurred or had aggravation of a psychiatric 
disorder in service.  They tend to corroborate facts that 
were of record prior to the last final denial, i.e., that the 
veteran presented psychiatric symptoms after service and the 
loss of post-service employment.  The loss of that employment 
because of mental illness was also previously of record and 
considered.  The statements are not so significant that the 
claim must be reopened and reconsidered to decide it fairly.  
38 C.F.R. § 3.156(a) (2001).

The veteran has submitted copy upon copy of private inpatient 
and outpatient psychiatric treatment records that were before 
VA prior to the last final denial of these claims.  They are 
not new.  Those medical records that have entered the record 
since the most recent final denials confirm current diagnoses 
and ongoing treatment; they are uninformative about whether 
any current diagnosis is related to service.  Consequently, 
none of them bear directly or substantially on whether the 
veteran incurred or suffered aggravation of a psychiatric 
disorder in service.  There is no medical diagnosis of PTSD 
anywhere in the veteran's claims file.

The rape of a service member by comrades at arms is a 
horrendous event, often unreported and thus difficult to 
prove.  With this in mind, a VA manual has procedures for 
gathering evidence of changes in behavior or performance of a 
service member that are otherwise unexplained.  Such 
circumstantial evidence can be construed as consistent with 
and indicative of response to an assault.  VA Manual M21-1, 
Part III.

VA obtained the veteran's entire Army personnel file in May 
2005.  It shows a consistent pattern of exemplary performance 
on the veteran's part.  She was a superb soldier.  She 
obtained three promotions in her first 11 months in the 
service and two commendations, one for superior performance 
in May 1967 and one for outstanding performance in June 1968.  
Her record of assignments and performance shows steady 
progress in her military occupational specialty, and 
reassignments consistent with her MOS.  From basic training 
through her last assignment in May 1968, every one of her 
conduct and efficiency ratings was excellent.  A security 
evaluation noted the veteran's seeking psychiatric 
counselling once in November 1967 because she was nervous.  
The veteran has repeatedly stated she sought psychiatric 
counseling after she was assaulted.  Thus, this instance of 
seeking counseling prior to the alleged time of the assault 
cannot be evidence of an assault or of a response to an 
assault.  The notation by itself is not so significant that 
the claim must be reopened.  38 C.F.R. § 3.156(a) (2001).

The personnel records are inconsistent with the veteran's May 
2004 responses to a VA questionnaire in which she reported 
frequent requests for changes of MOS and frequent changes in 
performance evaluations.  To the extent the veteran's 
personnel records are evidence in this case, they are adverse 
to an assertion that manifestations of psychic trauma from 
rape appeared in service.  Evidence that is adverse to a 
claim is not material to proving the claim and it cannot be a 
basis to reopen the claim.  Villalobos v. Principi, 3 Vet. 
App. 450 (1992).

The veteran's stressor report of May 2004 is new evidence and 
it would be material if it were credible.  Although new 
testimony is generally deemed credible for the purpose of 
deciding if it is new and material, Justus v. Principi, 3 
Vet. App. 510 (1992), that presumption is not irrebuttable.  
Where the official record clearly contradicts the appellant's 
testimony, the testimony is not presumed credible, even for 
the limited purpose of deciding whether it is new and 
material.  See Samuels v. West, 11 Vet. App. 433, 435 (1998) 
(veteran's allegation of psychic trauma in combat in Vietnam 
not deemed credible to reopen previously denied claim where 
personnel records showed veteran never served in Vietnam).  
The veteran's report of frequent requests for reassignment 
and of inconsistent performance evaluation as evidence of 
psychic trauma in service cannot be presumed credible, even 
for the limited purpose of deciding whether to reopen her 
claim, where the official personnel records clearly 
contradict her testimony.

In sum, the veteran has submitted cumulative statements, 
duplicate evidence, and evidence that is uninformative about 
whether she suffered incurrence or aggravation of a 
psychiatric disorder in service or experienced psychic trauma 
in service.  None of this satisfies the definition of new and 
material evidence.  The claim for service connection for 
psychiatric disorders including post-traumatic stress 
disorder (PTSD), depression, and schizoaffective disorder 
each due to sexual assault may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

B.  Arthritis

The Board of Veterans' Appeals denied service connection for 
arthritis in May 1988.  The text of the Board's decision 
revealed that the veteran had multiple complaints of pain in 
multiple joints the medical evidence contained no diagnosis 
of arthritis.

Since May 1988, the veteran has submitted multiple copies of 
medical records that she had submitted before 1988.  They 
still show no diagnosis of arthritis.

The medical records post-dating the last denial of this claim 
comprise private and VA records up to January 2003.  The VA 
records show she takes medication for joint pain.  They show 
no diagnosis of arthritis.  An August 1994 VA examination of 
the joints, for example, diagnosed multiple vague 
musculoskeletal complaints without objective evidence of 
arthritis.  In short, the veteran has not submitted evidence 
that she has the disorder she claims.  Having the claimed 
disability is a requirement of entitlement to service 
connection.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998) (service connection based on wartime service); 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) 
(service connection based on peacetime service).  The 
evidence presented or secured in support of the veteran's 
claim for service connection for arthritis cannot be new and 
material, because it does not provide evidence that she has 
arthritis, which is an indispensable element of the claim.

C.  Cystic and Fibroid Tumors, Including Salpingo-
oophorectomy

In March 1986 the Board of Veterans' Appeals denied service 
connection for gynecological disorders status post salpingo-
oophorectomy with loss of use of creative organ as a residual 
of exposure to Agent Orange (a popular name for a class of 
herbicide agents).  The veteran's contention was variously 
that the father of her children served in Vietnam, resulting 
in her residual exposure, or the military bases where she had 
been stations were chemical waste dumps and she was exposed 
to toxic chemicals in that environment.  The RO had denied 
service connection for a hysterectomy in June 1982, and the 
veteran did not appeal that decision.  The Board's decision 
affirmed a July 1985 denial of service connection for cystic 
and fibroid tumors due to Agent Orange exposure.  In January 
1989 the veteran claimed loss of reproductive organs due to 
cancer secondary to Agent Orange exposure, which the RO 
denied in a March 1992 letter, mentioned above, as a claim 
for fibroids due to Agent Orange, and a May 1992 rating 
action found no new and material evidence to reopen a claim 
for service connection for salpingo-oophorectomy.

The veteran has since filed numerous statements 
characterizing her gynecological disorders as unspecified 
cancer or uterine cancer.

In short, the veteran has submitted numerous copies of 
previously submitted medical records that document the course 
of her venereal and other gynecological diseases, removal of 
a left ovary and subsequent salpingo-oophorectomy, all after 
service.  Prior decisions included review of service medical 
records showing a probable cyst of the left ovary.

The veteran has not submitted any evidence of exposure to 
Agent Orange, or that any of her claimed conditions are among 
those for which service connection based on exposure to Agent 
Orange can be presumed, see 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004), nor that she can 
be presumed exposed to Agent Orange in service, despite her 
May 1999 statement that she served in Vietnam.  The veteran's 
assertions that she was exposed to Agent Orange that was 
ubiquitous in the environment at the domestic military bases 
where she was stationed are lay statements about matters that 
require a chemist's expertise to assert authoritatively.  Cf 
Espiritu v. Derwinski, 2 Vet App. 492 (1992) (lay testimony 
on questions of medical diagnosis is not cognizable as 
material evidence to reopen a claim, because the lay person 
lacks the expertise necessary to render medical opinions).  
In the absence of independent corroboration of her exposure, 
her assertions are not evidence of such exposure.  The 
official record shows she did not service in Vietnam.  
Samuels, 11 Vet. APP. at 435 (rejection of credibility of 
manifestly false statement).

The medical evidence submitted since the last prior denial 
does not bear on the question whether any of the claimed 
conditions were incurred in or aggravated in service.  In 
short, the evidence presented or secured since the last prior 
denial is either not new, or it is cumulative of past 
testimony and evidence which documented the course of her 
gynecological pathology (summarized in the March 1986 Board 
decision).  None of it bears directly or materially on the 
question whether any of the claimed disorders were incurred 
in or aggravated by service.  38 C.F.R. § 3.156(a) (2001).  
There is no basis to reopen the claim.  38 U.S.C.A. § 5108 
(West 2002).



II.  TDIU

The veteran asserts that she is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, which is the criterion for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  
38 C.F.R. § 4.16 (2004).  The veteran's sole service-
connected disability is pyloric spasm with deformed duodenal 
bulb, rated 10 percent disabling.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7305 (2004) (unlisted digestive tract 
condition rated as duodenal ulcer).  The veteran's claim is 
apparently predicated on the establishment of service 
connection for the other disabilities at issue in this case.

Neither the AOJ nor the Board has the authority to award a 
TDIU rating when the schedular rating of the sole service-
connected disability is 10 percent.  38 C.F.R. § 4.16 (2004); 
VAOPGCPREC 6-96.  Extensive and repeated inpatient and 
outpatient GI examinations and diagnostic procedures 
beginning with a November 1967 emergency room visit in 
service for complaints diagnosed as functional bowel syndrome 
to the most recent GI reports of record consistently find no 
pathology other than the deformed duodenal bulb and 
pylorospasm.  Procedures including upper GI barium swallows, 
lower GI barium enemas, endoscopy and colonoscopy have made 
repeated findings of no GI pathology and of psychogenic or 
functional, diffuse, nonspecific GI pain.  The medical 
evidence shows that the veteran does not and has never had an 
ulcer.  The most recent VA outpatient problem list of record, 
January 2003, does not include any GI disorder.  A November 
2002 medication list showed stomach medication.  There were 
no GI complaints or findings of pathology on VA outpatient 
review of systems in May 2002 or in VA outpatient records 
back to May 1998.  Thus, there is no basis for a schedular 
rating of the veteran's GI disorder of 60 percent under any 
digestive system diagnostic code, see 38 C.F.R. § 4.110 - 
.114 (2004), that would permit the AOJ or the Board to award 
the 60 percent rating for a single disability that is the 
legal condition precedent that authorizes the AOJ or the 
Board to award a TDIU rating in the first instance.  See 
38 C.F.R. § 4.16(a) (2004); VAOPGCPREC 6-96.

The veteran is undebatably unemployable.  The clear 
preponderance of the evidence is that she is unemployable for 
reasons unrelated to a service-connected disability.  The 
evidence is so overwhelmingly that her service-connected 
disability is unrelated to her unemployability that there is 
no basis to refer the claim to the Director, VA Compensation 
and Pension Service, the VA officer with the authority to 
make an extraschedular award of a TDIU rating.  38 C.F.R. 
§ 4.16(b) (2004).

III.  Duty to Notify and to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), VA has 
prescribed duties to notify VA claimants of the information 
and evidence necessary to substantiate claims and to assist 
the claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  This claims at 
issue in this appeal long predate the enactment of the VCAA, 
and VA's initial actions to inform the claimant of the 
information and evidence necessary to substantiate the claims 
conformed to the requirements of their time.  Recent VA 
letters of April 2004, April 2003, December 2002, May 2002, 
and October 2001 afforded the veteran extensive and repeated 
notice of the information and evidence necessary to reopen 
and substantiate each of her claims, of her rights and 
obligations in prosecuting her claims, and of VA's 
obligations.  Prior to enactment of the VCAA, the veteran had 
a long history of attempts to reopen previously denied claims 
and to obtain TDIU.  VA had corresponded with her on these 
matters in February 2000, when the RO provided a list of 
evidence in the claims file, in January 2000, when the RO 
letter described new and material evidence, in December 1999, 
when instructions on how to well ground a claim, see 
38 U.S.C.A. § 5107(a) (West 1991), described the fundamentals 
of establishing entitlement to VA compensation benefits as 
then required, April 1996, December 1993, October 1992, March 
1989, March 1985, and December 1978 are among the instances 
of VA's advice to the veteran about the information and 
evidence necessary to substantiate her claims, either 
substantively or to reopen them once they had been denied.  
Taken together, these many notices must be construed as 
requesting the veteran to submit evidence in her possession 
as well as notice of potential sources of evidence.  VA has 
discharged its duty to notify the veteran how to prosecute 
her claims.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).

VA has offered assistance in this case beyond that mandated 
by regulation as regards the applications to reopen claims. 
The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under the law 
in effect at the time of the veteran's applications to reopen 
the claims at issue, VA had no duty to assist the veteran to 
develop evidence in support of her claims until the 
previously disallowed claims war reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  This notwithstanding, VA 
has assisted the veteran to elicit facts that might 
substantiate her allegations of sexual assault by providing 
detailed questionnaires designed for that purpose and by 
obtaining service personnel records, as discussed above.  VA 
has discharged its notice duties in this case as regards the 
claims to reopen.  As regards the claim for TDIU, VA has 
obtained the evidence of which it had notice.  38 C.F.R. 
§ 3.159(c) (2004).  VA failed to obtain records from Dr. 
Hicks in October 1994, but an October 1994 letter from Dr. 
Hicks's former practice reporting his demise shows that the 
practice sent a copy to the veteran.  Thus, VA has no duty to 
notify her of the failure to obtain that evidence.

VA outpatient records from July 1995 to January 2003 and the 
December 1995 private GI evaluation by Dr. Weinman have 
provided sufficient medical information about the veteran's 
service-connected GI disorder to determine whether the 
veteran's unemployability could be by reason of the service-
connected disability.  38 C.F.R. §§ 3.159(c)(4); 3.326 
(2004); 38 C.F.R. § 3.326(2001).

In sum, VA has discharged its duties under the VCAA.


ORDER

Whereas new and material evidence has not been presented or 
secured to reopen claims of entitlement to service connection 
for psychiatric disorders including post-traumatic stress 
disorder (PTSD), depression, and schizoaffective disorder; 
arthritis; or cystic and fibroid tumors, including salpingo-
oophorectomy, the appeal is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


